DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In the Amendment dated 22 July 2022, the following has occurred: 
Claim 1 has been amended.  
Claims 1, 4-6, 8-9, 11-16, 18-20 are pending. 

Rejoinder
Claims 1, 4-6, 8-9, 11-16, 18-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/19/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Raymond D. Smith (Reg. No. 55, 634) on August 08, 2022.
The Application is amended as follows: 
In Claim 20, change line 3 from “placing a mobile medical device” to:  - - placing the mobile medical device - - 

Allowable Subject Matter
Claims 1, 4-6, 8-9, 11-16, 18-20 are allowed.
The Affidavit filed under 37 CFR 1.132 on 02/15/22, and the Affidavit filed under 37 CFR 1.130(a) on 07/22/22, have been considered. 
The following is an examiner’s statement of reasons for allowance:  Applicant’s claims are directed to a mobile medical device for monitoring a respiratory condition in a subject, the medical device comprising: a strain sensor comprising a this wrinkled metal film that has integrated hierarchal nano- and micro-sized wrinkle structures disposed on a flexible substrate, wherein the strain sensor is configured to be adhered to the skin of a patient, the strain sensor being configured to yield a resistance signal that is modulated by movements of a chest of the subject during respiration, wherein a detectable change in resistance of the sensor occurs upon stretching of the strain sensor; and an electrical connection that connects the strain sensor to a sensor attachment module (SAM), wherein the SAM comprises: (a) a measuring circuit configured to receive the resistance signal from the strain sensor, and to measure a change in the resistance signal, (b) a processor configured to compare one or more characteristics of the change in the resistance signal with a stored threshold criteria and to determine whether the change in the resistance signal is indicative of an adverse respiratory event, and (c) a transmitter configured to wirelessly transmit data to a respiration monitoring system (RMS), wherein the processor is configured to control transmission of data by the transmitter to the RMS.
Regarding 112(b) rejection of Claim 1 for using the indefinite term “thin”, the rejection is withdrawn in view of Applicant’s amendment to Claim 1. 
Regarding 103 rejections, the rejections are withdrawn in view of Applicant’s arguments on pp. 5-7 of response dated 07/22/22, citations to relevant portions of priority application, and filing of Request for Correction in a Patent Application Relating to Inventorship (37 CFR 1.48), corrected Application Data Sheet and inventor’s declaration including all inventors.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619